      Case 3:20-cv-00015-LRH-CLB Document 27 Filed 09/11/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA

JOSEPH VALDEZ,                   )                         3:20-CV-0015-LRH-CLB
                                 )
           Plaintiff,            )                         MINUTES OF THE COURT
                                 )
     vs.                         )                         September 11, 2020
                                 )
ACTION FINANCIAL SERVICES, LLC, )
                                 )
           Defendant.            )
________________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:                  LISA MANN              REPORTER: NONE APPEARING___

COUNSEL FOR PLAINTIFF(S): NONE APPEARING                                                _____

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       The parties have submitted a stipulated protective order (ECF No. 26).
Paragraph 17 appears to provide that all documents designated confidential shall be
automatically filed under seal with this court. This provision is contrary to the dictates of
LR IA 10-5. Attached to this order is a form of stipulated protective order that the
parties may consider, which seeks to balance the parties’ interests in protecting
confidential information with the Ninth Circuit’s holdings in Kamakana v. City and
County of Honolulu, 447 F.3d 1172 (9th Cir. 2006) and Center for Auto Safety v.
Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).

        In addition, the parties shall include a provision that the court will only retain
jurisdiction of the effect of the order while the case is pending and that its jurisdiction will
cease upon dismissal of the case.

       Based upon the foregoing, the court cannot approve the stipulated protective
order (ECF No. 26) submitted for this court’s approval. However, the parties have leave
to submit a revised stipulated protective order that comports with LR IA 10-5, the
holdings in Kamakana and Center for Auto Safety, and the provision re jurisdiction.

       IT IS SO ORDERED.

                                                   DEBRA K. KEMPI, CLERK

                                            By:          /s/
                                                   Deputy Clerk
      Case 3:20-cv-00015-LRH-CLB Document 27 Filed 09/11/20 Page 2 of 6




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


                                 )                3:0 -CV-
                                 )
           Plaintiff,            )
                                 )                STIPULATED PROTECTIVE ORDER
     vs.                         )
                                 )
                                 )
                                 )
           Defendants.           )
________________________________ )

       In order to protect the confidentiality of confidential information obtained by the
parties in connection with this case, the parties hereby agree as follows:
       1. Any party or non-party may designate as “confidential” (by stamping the
relevant page or other otherwise set forth herein) any document or response to
discovery which that party or non-party considers in good faith to contain information
involving trade secrets, or confidential business or financial information, subject to
protection under the Federal Rules of Civil Procedure or Nevada law (“Confidential
Information”). Where a document or response consists of more than one page, the first
page and each page on which confidential information appears shall be so designated.
       2. A party or non-party may designate information disclosed during a deposition
or in response to written discovery as “confidential” by so indicating in said response or
on the record at the deposition and requesting the preparation of a separate transcript
of such material. Additionally a party or non-party may designate in writing, within
twenty (20) days after receipt of said responses or of the deposition transcript for which
the designation is proposed, that
specific pages of the transcript and/or specific responses be treated as “confidential”
information. Any other party may object to such proposal, in writing or on the record.
Upon such objection, the parties shall follow the procedures described in paragraph 8
       Case 3:20-cv-00015-LRH-CLB Document 27 Filed 09/11/20 Page 3 of 6




below. After any designation made according to the procedure set forth in this
paragraph, the designated documents or information shall be treated according to the
designation until the matter is resolved according to the procedures described in
paragraph 8 below, and counsel for all parties shall be responsible for making all
previously unmarked copies of the designated material in their possession or control
with the specified designation.
        3. All information produced or exchanged in the course of this case (other than
information that is publicly available) shall be used by the party or parties to whom the
information is produced solely for the purpose of this case.
        4. Except with the prior written consent of other parties, or upon prior order of
this Court obtained upon notice to opposing counsel, Confidential Information shall not
be disclosed to any person other than:
        (a) counsel for the respective parties to this litigation, including in-house counsel
and co-counsel retained for this litigation;
        (b) employees of such counsel;
        (c) individual defendants, class representatives, any officer or employee of a
party, to the extent deemed necessary by Counsel for the prosecution or defense of this
litigation;
        (d) consultants or expert witnesses retained for the prosecution or defense of this
litigation, provided that each such person shall execute a copy of the Certification
annexed to this Order as Exhibit “A” (which shall be retained by counsel to the party so
disclosing the Confidential Information and made available for inspection by opposing
counsel during the pendency or after the termination of the action only upon good cause
shown and upon order of the Court) before being shown or given any Confidential
Information and provided that if the party chooses a consultant or expert employed by
[THE CORPORATE DEFENDANT] or one of its competitors (as listed on Appendix A),
the party shall notify the opposing party, or designating nonparty, before disclosing any
Confidential Information to that individual and shall give the opposing party an
opportunity to move for a protective order preventing or limiting such disclosure;
      Case 3:20-cv-00015-LRH-CLB Document 27 Filed 09/11/20 Page 4 of 6




       (e) any authors or recipients of the Confidential Information;
       (f) the Court, Court personnel, and court reporters; and
       (g) witnesses (other than persons described in paragraph 4(e)). A witness shall
sign the Certification before being shown a confidential document. Confidential
Information may be disclosed to a witness who will not sign the Certification only in a
deposition at which the party who designated the Confidential Information is
represented or has been given notice that Confidential Information shall be designated
“Confidential” pursuant to paragraph 2 above. Witnesses shown Confidential
Information shall not be allowed to retain copies.
       5. Any persons receiving Confidential Information shall not reveal or discuss such
information to or with any person who is not entitled to receive such information, except
as set forth herein.
       6. Unless otherwise permitted by statute, rule or prior court order, papers filed
with the court under seal shall be accompanied by a contemporaneous motion for leave
to file those documents under seal, and shall be filed consistent with the court’s
electronic filing procedures in accordance with Local Rule IA 10-5. Notwithstanding any
agreement among the parties, the party seeking to file a paper under seal bears the
burden of overcoming the presumption in favor of public access to papers filed in court.
Kamakana v. City and County of Honolulu, 447 F.2d 1172 (9th Cir. 2006); See also,
Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir. 2016).
       7. A party may designate as “Confidential” documents or discovery materials
produced by a non-party by providing written notice to all parties of the relevant
document numbers or other identification within thirty (30) days after receiving such
documents or discovery materials. Any party or non-party may voluntarily disclose to
others without restriction any information designated by that party or non-party as
confidential, although a document may lose its confidential status if it is made public.
       8. If a party contends that any material is not entitled to confidential treatment,
such party may at any time give written notice to the party or non-party who designated
the material. The party or non-party who designated the material shall have twenty-five
      Case 3:20-cv-00015-LRH-CLB Document 27 Filed 09/11/20 Page 5 of 6




(25) days from the receipt of such written notice to apply to the Court for an order
designating the material as confidential. The party or non-party seeking the order has
the burden of establishing that the document is entitled to protection.
       9. Notwithstanding any challenge to the designation of material as Confidential
Information, all documents shall be treated as such and shall be subject to the
provisions hereof unless and until one of the following occurs:
       (a) the party or non-party claims that the material is Confidential Information
withdraws such designation in writing; or
       (b) the party or non-party who claims that the material is Confidential Information
fails to apply to the Court for an order designating the material confidential within the
time period specified above after receipt of a written challenge to such designation; or
       (c) the Court rules the material is not confidential.
       10. All provisions of this Order restricting the communication or use of
Confidential Information shall continue to be binding after the conclusion of this action,
unless otherwise agreed or ordered. Upon conclusion of the litigation, a party in the
possession of Confidential Information, other than that which is contained in pleadings,
correspondence, and deposition transcripts, shall either (a) return such documents no
later than thirty (30) days after conclusion of this action to counsel for the party or non-
party who provided such information, or (b) destroy such documents within the time
period upon consent of the party who provided the information and certify in writing
within thirty (30) days that the documents have been destroyed.
       11. The terms of this Order do not preclude, limit, restrict, or otherwise apply to
the use of documents at trial.
       12. Nothing herein shall be deemed to waive any applicable privilege or work
product protection, or to affect the ability of a party to seek relief for an inadvertent
disclosure of material protected by privilege or work product protection.
       13. Any witness or other person, firm or entity from which discovery is sought
may be informed of and may obtain the protection of this Order by written advice to the
parties’ respective counsel or by oral advice at the time of any deposition or similar
      Case 3:20-cv-00015-LRH-CLB Document 27 Filed 09/11/20 Page 6 of 6




proceeding.
CERTIFICATION
       I hereby certify my understanding that Confidential Information is being provided
to me pursuant to the terms and restrictions of the Protective Order dated
__________________, in __________________________________, Civil No.
_______________. I have been given a copy of that Order and read it. I agree to be
bound by the Order. I will not reveal the Confidential Information to anyone, except as
allowed by the Order. I will maintain all such Confidential Information – including copies,
notes, or other transcriptions made therefrom – in a secure manner to prevent
unauthorized access to it. No later than thirty (30) days after the conclusion of this
action, I will return the Confidential Information –- including copies, notes or other
transcriptions made therefrom – to the counsel who provided me with the Confidential
Information. I hereby consent to the jurisdiction of the United States District Court for the
purpose of enforcing the Protective Order.
DATED:____________________________.
                                           _______________________________
                            EXHIBIT “A”
